Title: [Diary entry: 28 August 1788]
From: Washington, George
To: 

Thursday 28th. Thermometer at 70 in the Morning—80 at Noon and 78 at Night. Morning clear and calm.  Visited the Plantations at the Ferry, Frenchs, Dogue run and Muddy hole—accompanied by Doctr. Stuart. At the first—Ten plows and a Harrow were at Work—preparing for and putting in Wheat. The other hands with the Waggon and two Carts were getting in and stacking the grain from the fields. At French’s—The Plows having finished the Corn went as has been observed to the Ferry yesterday And the Hoes having wed the Potatoes & earthed them all went this morning to D. Run. At Dogue-Run, The Hoes from French’s & Muddy hole—Six from each—having joined those of the Place were at Work in weeding & earthing the Potatoes. The Plows were at the Ferry and a Cart and Six hands were getting in & Stacking the Oats. At Muddy hole—Two Plows & a harrow were preparing for Wheat & the Cart & Six hands were getting in, and Stacking what was in the fields. The other hands were at Dogue run.